Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1298 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CLARENCE OTWORTH,                                  )
                             Plaintiff,            )
                                                   )       No. 1:19-cv-55
-v-                                                )
                                                   )       Honorable Paul L. Maloney
FIFTH THIRD BANK, et al.,                          )
                             Defendants.           )
                                                   )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Clarence Otworth lives in the Village of Lakewood Club, which is located in Dalton

Township of Muskegon County, Michigan.             In this lawsuit, Otworth alleges Dalton

Township and the Village of Lakewood Club are unincorporated entities pretending to be

incorporated. Otworth asserts the two municipalities function as criminal organizations by

enacting ordinances and extorting taxes even though neither was properly created under

Michigan law. In addition to suing the two municipalities, Otworth also sues another

seventeen individuals and corporate entities who participated in the alleged criminal scheme.

       Between them, Defendants filed six dispositive motions. Otworth filed a motion for

summary judgment. The magistrate judge issued a report and recommendation. (ECF No.

145.) The magistrate judge recommends that Defendants’ motions be granted and the

federal claims brought against them be dismissed. The magistrate judge recommends the

Court decline to exercise supplemental jurisdiction over the state law claims and that the state

law claims be dismissed without prejudice. Finally, the magistrate judge recommends
Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1299 Page 2 of 6



Otworth’s motion for summary judgment be denied. Otworth filed objections. (ECF No.

146.)

        After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).    "[A]n objection that does nothing more than state a disagreement with the

magistrate's suggested resolution, or simply summarizes what has been presented before, is

not an 'objection' as that term is used in the context of Federal Rule of Civil Procedure 72."

Brown v. City of Grand Rapids, Michigan, No. 16-2433, 2017 WL 4712064, at *2 (6th Cir.

June 16, 2017) (unpublished order). General objections and reassertions of the same

arguments already addressed by the magistrate do not focus the district court’s attention

        on any specific issues for review, thereby making the initial reference to the
        magistrate useless. The functions of the district court are effectively duplicated
        as both the magistrate and the district court perform identical tasks. The
        duplication of time and effort wastes judicial resources rather than saving them,
        and runs contrary to the purposes of the Magistrates Act.

Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009) (quoting Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

        Otworth objects on the ground that it is undisputed that Lakewood Club and Dalton

Township were never properly incorporated.




                                                2
Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1300 Page 3 of 6



       First, Otworth has failed to specifically object to any finding of fact or conclusion of

law in the R&R. What Otworth describes and then objects to is not a finding of fact in the

R&R. The magistrate judge concluded that Otworth cannot challenge the existence of the

two municipalities through a lawsuit. Additionally, the magistrate judge identified other

reasons to dismiss each of the defendants. For example, as municipalities, Lakewood Club

and Dalton Township lack the ability to form criminal intent, a necessary element for a

RICO claim. (R&R at 17-18 PageID.1247-48.) The Court is not aware of any circuit court

that has ruled on this specific question, but the Third Circuit has concluded that Congress

did not intend for the RICO statute to be applied to municipalities. See Genty v. Resolution

Trust Corp., 937 F.2d 899, 914 (3d Cir. 1991); see also Gil Ramirez Group, LLC v. Houston

Indep. Sch. Dist., 876 F.3d 400, 412 (5th Cir. 2015) (concluding same and citing Gentry).

And, because the municipalities cannot be held liable under the RICO statute, the claims

against many of the other defendants must be dismissed. Because Otworth neglected to

address the other reasons identified by the magistrate judge that each claim fails, even if he

is correct that Lakewood Club and Dalton Township were not properly incorporated, the

Court must dismiss his claims.

       Second, Otworth’s objection is overruled. For the purpose of the motions before this

Court, Otworth’s factual allegations are assumed to be true. Accordingly, the Court accepts

as true that Lakewood Club was not properly incorporated in 1967. (Compl. ¶ 12 PageID.4.)

The Court also accepts as true that Dalton Township was not properly incorporated in 1867.

(Id. ¶ 13 PageID.4-5.)




                                              3
Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1301 Page 4 of 6



       Accepting those two facts as true, Otworth still fails to state a claim for which he would

be entitled to any relief. Otworth has not objected to the conclusion in the R&R that he is

legally precluded (res judicata and issue preclusion) from relitigating a RICO claim involving

these two municipal entities. And, Michigan law holds that the doctrine of acquiescence

prevents individuals from bringing challenges to the creation of municipalities and similar

entities years after they began operating. See Stuart v. Sch. Dist. No. 1 of Vill. of Kalamazoo,

30 Mich. 69, 71-73 (1874). Otworth contends that he personally did not acquiesce. The

reasoning in Stuart answers Otworth’s concern. Where the community and the State of

Michigan have acquiesced, individuals cannot bring a suit challenging procedural

irregularities in the creation of the municipal entities or its taxing authority. Id. at 72. Writing

for the Michigan Supreme Court in 1874, Justice Cooley provided a coherent explanation

why the doctrine of acquiescence must be applied to the sort of suit Otworth brings.

       If every municipality must be subject to be called into court at any time to
       defend its original organization and its franchise at the will of any dissatisfied
       citizen who may feel disposed to question them, and subject to dissolution,
       perhaps, or to be crippled in authority and powers if defects appear, however
       complete or formal may have been the recognition of its rights and privileges,
       on the part alike of the state and of its citizens, it may very justly be said that
       few of our municipalities can be entirely certain of the ground they stand upon,
       and that any single person, however honestly inclined, if disposed to be
       litigious, or over technical and precise, may have it in his power in many cases
       to cause infinite trouble, embarrassment and mischief.

Id. at 73. Citing Stuart, the Sixth Circuit applied the doctrine of acquiescence to Otworth’s

RICO claims in 2014. See Otworth v. Budnik, 594 F. App’x 859, 860 (6th Cir. 2014). This

Court must follow the Sixth Circuit’s interpretation of Michigan law. See Rutherford v.

Columbia Gas, 575 F.3d 616, 619 (6th Cir. 2009) (citation omitted).



                                                 4
Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1302 Page 5 of 6



       Therefore, the Report and Recommendation (ECF No. 145) is ADOPTED as the

Opinion of this Court.

1. Otworth’s motion for summary judgment (ECF No. 56) is DENIED.

2. Defendant Schuette’s motion to dismiss (ECF No. 11) is GRANTED.

3. The motion to dismiss (ECF No. 16) filed by Muskegon County, the Muskegon County

Board of Supervisors, the Muskegon County Board of Commissioners, and the Muskegon

County Prosecutor DJ Hilson is GRANTED.

4. The motion to dismiss (ECF No. 84) filed by Dalton Township, Tammy Stephenson,

and Lori Hayes is GRANTED.

5. The motion to dismiss (ECF No. 26) filed by the Village of Lakewood Club and Lisa

Swanson is GRANTED for all claims except the state law claims against Swanson for

embezzlement and mishandling Village property.

6. The motion to dismiss (ECF No. 39) filed by Williams & Hughes and Shon Anne Cook

is GRANTED for all claims except the state law claim against Cook for improperly using

Village funds.

7. The motion for judgment on the pleadings (ECF No. 55) filed by Fifth Third Bank, Paul

Bixler, F.E. Troncone, P. Brian Moore, Phillip Bodle, Barbara Ibold, and Jonathon Meade

is GRANTED.




                                           5
Case 1:19-cv-00055-PLM-RSK ECF No. 156 filed 02/26/20 PageID.1303 Page 6 of 6



8. The Court declines to exercise supplemental jurisdiction over the state law claims brought

against Swanson and Cook and those claims are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Date: February 26, 2020                                      /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                             6
